Citation Nr: 1022431	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  06-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease (DDD) of the lumbosacral spine, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to 
February 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO), which continued an evaluation of 60 percent for 
DDD of the lumbosacral spine.

This case was initially before the Board in June 2008, and 
the Board issued a denial of the benefit sought.  A Joint 
Motion to Vacate was filed with the United States Court of 
Appeals for Veterans Claims (Court).  The Joint Motion asked 
the Court to vacate and remand the Board's decision.  The 
Court granted the motion in January 2009 and the case was 
returned to the Board.  

In September 2009, the Board again denied an increased rating 
for DDD of the lumbosacral spine.  Another Joint Motion to 
Vacate was filed with the Court.  The Joint Motion asked the 
Court to vacate and remand the Board's decision.  The Court 
granted the motion in April 2010 and the case has been 
returned to the Board.  

The Board notes that the Veteran's claim for entitlement to 
an increased rating for bilateral callosities remains 
unchanged and is not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that the currently assigned 60 
disability evaluation does not adequately reflect the 
severity of his lumbar spine disability.  

The Veteran underwent VA examinations in 2005 and in 2007.  
In the April 2010 Joint Motion, the Court found that while VA 
examinations were conducted, the Veteran was not examined 
during a time when his condition flared up.  The Court 
pointed out that the Veteran alleges that his condition 
interferes with his employment and worsens with normal daily 
activities.  It was also noted that the Veteran reported at 
his VA examinations that, in essence, his lumbar disability 
flares up with prolonged activity.  As such, in light of the 
frequency of his flare ups, the Court determined that the 
Veteran should be examined during a period when his condition 
flares up.  It was also noted that the Veteran was not in 
receipt of the maximum rating under Diagnostic Code 5243, 
which provides a 100 percent rating for unfavorable ankylosis 
of the entire spine.

Where a disease consists of active and inactive stages during 
which the condition improves, the VA must provide for the 
conduct of an adequate examination during the active stage of 
a disease.  See Ardison v. Brown, 6 Vet. App. at 407-08.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran for 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have treated him for 
his low back disability since 2007.  When 
this information and any necessary 
authorizations have been received, the 
RO/AMC should request copies of all 
pertinent clinical records that have not 
been previously.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO/AMC must provide the Veteran 
with an appropriate VA examination to 
determine the current severity of his 
service-connected lumbar spine disability.  
Every reasonable effort must be made to 
secure such an examination during a flare 
up, which he has stated happen during 
prolonged activity.  Or, to the extent 
possible, if the Veteran has a flare up 
prior to his scheduled VA examination, he 
should present himself to a VA outpatient 
clinic for an examination to document the 
flare up, including a description of the 
functional loss.

Any tests, including an electromyogram 
(EMG) and nerve conduction studies (NCS), 
deemed necessary should be performed.  
Range of motion studies, should be 
performed and the examiner is requested to 
state what is the normal range of motion 
of the lumbosacral spine.  The examiner is 
also requested to comment on the 
following:

a)	Whether the Veteran's disability 
picture is analogous to "unfavorable 
ankylosis of the entire spine" during a 
flare up episode.  

b)	Whether the Veteran's disability is 
productive of any other neurologic 
impairment, to include but not limited 
to bowel or bladder impairment.  

c)	To the extent possible, the degree to 
which the Veteran's service-connected 
lower back disability interferes with 
occupational employment.

The Veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  Thereafter, the RO/AMC should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO/AMC 
should review the examination report(s) to 
ensure that it is (they are) responsive to 
and in compliance with the directives of 
this remand and if not, the RO/AMC should 
implement corrective action.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO/AMC should 
readjudicate the claim, with consideration 
of the provisions of 38 C.F.R. 
§ 3.321(b)(1) (which authorizes referral 
to Chief Benefits Director or the 
Director, Compensation and Pension Service 
for assignment of an extraschedular 
evaluation commensurate with the average 
earning capacity impairment if 
appropriate.  See 38 C.F.R. § 3.321(b)(1) 
(2009).  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
which should include a discussion of the 
evidence submitted to the Board.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


